DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/27/21.  The request for foreign priority to a corresponding Korean application filed 03/05/21 has been received and is proper.  Claims 1-14 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the Detailed Description refers to the “bridge 240” but this reference numeral is associated with another component, rear fluid chamber 240.  See page 5, line 34.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kondor
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondor et a. (U.S. Patent Pub. No. 2021/0062888).  Kondor is directed to a hydraulic mount and method of producing the mount.  See Abstract.
Claim 1: Kondor discloses a bush-type hydraulic mount [Figs. 2, 4, 6], comprising: an inner pipe (12); a middle pipe (14) disposed coaxially with the inner pipe; a main rubber (16) vulcanized between the inner pipe and the middle pipe; and an outer pipe (18) surrounding the middle pipe, wherein the main rubber includes: a front fluid chamber (22a) recessed from a surface of the main rubber; a rear fluid chamber (22b) being adjacent to the front fluid chamber and recessed from the surface of the main rubber; and a bridge (40) separating the front fluid chamber and the rear fluid chamber allowing fluid to flow between the front fluid chamber and the rear fluid chamber and being deformable by external force [see Figs. 2, 4, 6 (via 32 and/or 36)].  See Figs. 2, 4, 6. 
Claim 2: Kondor discloses that the front fluid chamber, the rear fluid chamber, and the bridge are each symmetrically disposed up and down with respect to an axial direction of the middle pipe.  See Figs. 2, 4. 
Claim 3: Kondor discloses that the bridge has a contact portion (36) being in contact with the outer pipe and being movable with respect to the outer pipe by external force.  See Fig. 6. 
Claim 4: Kondor discloses that the main rubber has a channel (32) recessed from the surface of the main rubber and connecting the front fluid chamber and the rear fluid chamber to each other.  See Figs. 2, 4, 6. 
Claim 5: Kondor discloses that the bridge is elongated radially outward further than the middle pipe.  See Figs. 2, 4, 6. 
Claim 6: Kondor discloses that the bridge forms the contact portion that comes in contact with the outer pipe while bending in a fitting direction of the outer pipe when the outer pipe is fitted.  See Fig. 6. 
Claim 7: Kondor discloses that the bridge is tapered to be biased to a side and a thickness thereof decreases outward in a radial direction of the main rubber.  See Figs. 4, 6. 
Claim 8: Kondor discloses that the bridge includes: a front portion being in contact with the front fluid chamber; a contact portion (36) being in contact with an inner surface of the outer pipe; and a rear portion being in contact with the rear fluid chamber.  See Fig. 6. 
Claim 9: Kondor discloses that the rear portion is longer than the front portion and an end of the rear portion forms the contact portion.  See Fig. 6. 
Claim 10: Kondor discloses that the bridge bends only to a side with respect to an axial direction of the bush-type hydraulic mount.  See Fig. 6. 
Claim 11: Kondor discloses that the main rubber includes: a channel (32) recessed from the surface of the main rubber and connecting the front fluid chamber and the rear fluid chamber to each other; and a formed by the front fluid chamber, the rear fluid chamber, the bridge, and the channel and being adjacent to the front fluid chamber, the rear fluid chamber, the bridge, and the channel.  See Figs. 4, 6 (path of 32 formed by chambers and bridge). 
Claim 12: Kondor discloses that the channel and the guide are disposed to be axially symmetric with respect to an axis of the middle pipe.  See Figs. 2, 4, 6. 
Claim 13: see claim 1 above.  Kondor also discloses vulcanizing the main rubber between the inner pipe and the middle pipe.  See para. 0035, 0039, 0053-55. 
Claim 14: Kondor discloses swaging both ends of the outer pipe.  See Figs. 4, 6 (ends of 18 sealed). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 12, 2022